
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 349
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2009
			Mr. Reichert (for
			 himself, Mr. Gerlach, and
			 Mr. Bachus) submitted the following
			 resolution; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing support for designation of April
		  2009 as National Autism Awareness Month and supporting efforts
		  to devote new resources to research into the causes and treatment of autism and
		  to improve training and support for individuals with autism and those who care
		  for individuals with autism.
	
	
		Whereas autism is a developmental disorder that is
			 typically diagnosed during the first 3 years of life, robbing individuals of
			 their ability to communicate and interact with others;
		Whereas autism affects an estimated 1 in every 150
			 children in the United States;
		Whereas autism is four times more likely to occur in boys
			 than in girls;
		Whereas autism can affect anyone, regardless of race,
			 ethnicity, or other factors;
		Whereas it costs approximately $80,000 per year to treat
			 an individual with autism in a medical center specializing in developmental
			 disabilities;
		Whereas the cost of special education programs for
			 school-age children with autism is often more than $30,000 per individual per
			 year;
		Whereas the cost nationally of caring for persons affected
			 by autism is estimated at upwards of $90,000,000,000 per year;
		Whereas despite the fact that autism is one of the most
			 common developmental disorders, many professionals in the medical and
			 educational fields are still unaware of the best methods to diagnose and treat
			 the disorder; and
		Whereas April 2009 would be an appropriate month to
			 designate as National Autism Awareness Month to increase public
			 awareness of the need to support individuals with autism and the family members
			 and medical professionals who care for individuals with autism: Now, therefore,
			 be it
		
	
		That the United States House of
			 Representatives—
			(1)expresses support for designation of a
			 National Autism Awareness Month;
			(2)recognizes and
			 commends the parents and relatives of children with autism for their sacrifice
			 and dedication in providing for the special needs of children with autism and
			 for absorbing significant financial costs for specialized education and support
			 services;
			(3)supports the goal
			 of devoting new resources to researching the root causes of autism, identifying
			 the best methods of early intervention and treatment, expanding programs for
			 individuals with autism across their lifespans, and promoting understanding of
			 the special needs of people with autism;
			(4)stresses the need
			 to begin early intervention services soon after a child has been diagnosed with
			 autism, noting that early intervention strategies are the primary therapeutic
			 options for young people with autism, and that early intervention significantly
			 improves the outcome for people with autism and can reduce the level of funding
			 and services needed to treat people with autism later in life;
			(5)recognizes the
			 shortage of appropriately trained teachers who have the skills and support
			 necessary to teach, assist, and respond to special needs students, including
			 those with autism, in our school systems; and
			(6)recognizes the
			 importance of worker training programs that are tailored to the needs of
			 developmentally disabled persons, including those with autism, and notes that
			 people with autism can be, and are, productive members of the workforce if they
			 are given appropriate support, training, and early intervention
			 services.
			
